FERRIS, J. and McNEILL, J.
At the time of the assignment the hotel was filled with guests, and it was deemed of first importance to retain the good will of the house by continuing the business. This was accordingly done upon order of Judge Ferris without waiting for the consent of three-fourths of the creditors.
The business proved a losing one, and on distribution there was not enough to pay the expenses of continuing the business, and also the labor claims outstanding at the time of the assignment.
Held, That it is discretionary with a Judge in insolvency to preserve a property under such circumstances by ordering that the business be continued without waiting for consent of the creditors. Theexpenses.of continuing the business in this case will therefore be paid before the labor claims.